Citation Nr: 0117388	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-09 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for defective vision 
of the right eye.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for arthritis of the 
cervical spine.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
left knee injury.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for frostbite of the 
feet.  

6.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected anxiety disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1944 to December 
1945.  The veteran was a prisoner-of-war of the German 
Government from December 6, 1944 to May 4, 1945.  

By rating action in August 1988, the RO, in part, denied 
service connection for a right eye disorder and inguinal 
herniorrhaphy.  The issues of service connection for 
frostbite of the feet, irritable bowel syndrome, traumatic 
arthritis of the cervical spine and traumatic arthritis of 
the left knee were deferred pending receipt of additional 
evidence.  The veteran and his representative were notified 
of this decision and did not appeal.  

By rating action in March 1989, the RO denied, in part, 
service connection for degenerative arthritis of the cervical 
spine, traumatic arthritis of the left knee, a right eye 
disorder, frostbite of the feet, and irritable bowel 
syndrome.  The veteran and his representative were notified 
of this decision and did not appeal.  

By rating action in August 1990, the RO denied an increased 
rating in the 10 percent evaluation then assigned for 
service-connected anxiety disorder.  A Notice of Disagreement 
(NOD) was received in January 1991, and a Statement of the 
Case (SOC) was issued later that same month.  A Substantive 
Appeal was received in March 1991.  At that time, the veteran 
also raised the additional issue of service connection for a 
stomach disorder secondary to the service-connected 
psychiatric disorder.  A personal hearing at the RO was held 
in March 1991.  The hearing officer's decision to assign an 
increased rating to 30 percent for anxiety disorder was 
implemented by the RO by rating action in April 1991.  The 
notice letter sent to the veteran in May 1991 indicated that 
this was considered a full grant of benefits and that no 
further action would be taken on his appeal.  Because the 
veteran perfected a timely appeal as to this issue, and a 
rating higher than 30 percent is possible, the Board of 
Veterans' Appeals (Board) has jurisdiction and must take the 
matter under consideration.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, this matter will be addressed 
further hereinbelow.  

As to the veteran's claim of secondary service connection for 
a stomach disorder (see March 1991 Substantive Appeal), the 
record does not show that any action was taken by the RO on 
this matter.  Likewise, in a statement received in June 1992, 
the veteran raised the additional issues of service 
connection for residuals left arm and elbow injuries and 
residuals of a wound to the head.  These issues are not 
inextricably intertwined with the issues on appeal and have 
not been developed for appellate review.  Accordingly, these 
issues are referred to the RO for appropriate action.  

The issues to reopen the claims of service connection come 
before the Board on appeal from an April 1993 rating decision 
that found new and material evidence had not been submitted.  
A personal hearing at the RO was held in September 1993.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

At the personal hearing at the RO in May 1993 the veteran 
testified that he was told by a doctor at Mercy Hospital that 
his stomach problems were due to his having been a POW.  (T 
p.7).  The veteran also testified that he was treated for 
left knee problems in the 1960's but that his insurance 
company denied to provide coverage because they concluded 
that it was a preexisting disability related to military 
service.  The veteran testified that there were numerous 
pieces of correspondence between his private doctor and the 
insurance company about the matter, but that insurance 
company refused to pay for any treatment because it was a 
preexisting disability.  (T p.9).  

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the increased rating issues under the new act.  
It thus would be potentially prejudicial to the veteran were 
the Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In this regard, the Board finds that the veteran should be 
informed of the evidence necessary to reopen the claims, and 
be given an opportunity to provide evidence showing that he 
has had chronic problems with the various disabilities since 
his discharge from service.  It is noted that the veteran 
testified that he was told by a doctor at Mercy Hospital that 
his stomach problems were caused by his having been a POW.  
He also reported treatment at William County Memorial 
Hospital; the veteran did not report the exact date(s) of 
treatment.  

In reviewing the evidentiary record, it does not appear that 
the veteran was specifically informed of the need to obtain 
these records or that VA would attempt to assist him in 
retrieving them.  Also, it is noted that a private physician 
(Dr. Druffner) in April 1988, indicated that there may be 
additional records from the emergency room of Mercy Hospital 
for treatment in October 1975.  However, no follow-up action 
was taken to obtain these records or to inform the veteran of 
the possible significance of these reports.  

Regarding the issue of an increased rating for the veteran's 
service-connected psychiatric disorder, the Board notes that 
the appeal arises from claim filed in April 1990.  The 
regulations governing the rating for psychiatric disabilities 
were revised effective November 7, 1996.  However, the RO 
considered only the old regulations.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
has indicated that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  However, the new criteria may 
not be applied prior to the effective date of the regulation.  
Rhodan v. West, 12 Vet. App. 55 (1998).  

Also, the most recent VA psychiatric examination of record 
conducted in July 1990 showed a diagnoses on Axis I of post-
traumatic stress disorder (PTSD) (formerly generalized 
anxiety disorder with PTSD features).  While both mental 
disorders are classified as anxiety disorders and are rated 
under the same criteria, the veteran is not service-connected 
for PTSD.  This matter is brought to the attention of the RO 
for appropriate action.  

In view of above, an attempt to obtain all available 
treatment records for the veteran's anxiety disorder from 
1989 to the present and a more contemporary examination would 
be useful in adjudicating the claim for increase.  The duty 
to assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

For the benefit of the psychiatric examiner, the revised 
regulations are provided, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

Under the criteria in effect at the time the veteran 
initiated his claim of service connection for PTSD, the 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
which produce impairment of earning capacity.  38 C.F.R. 
§ 4.129.  The severity of disability was to be based upon 
actual symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be under evaluated, nor must his 
condition be over evaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).  

The old criteria provides, in pertinent part, that a 100 
percent rating will be assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (As in effect prior to November 7, 1996).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 

claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  As the veteran alleged that he was 
told by a doctor at Mercy Hospital that 
his stomach problems were caused by his 
having been a POW, he should be invited 
to submit a statement from this 
physician.  If the veteran is alleging 
that he has irritable bowel syndrome, he 
should furnish medical evidence of a 
diagnosis of such condition, together 
with all manifestations and the severity 
thereof.

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his request to 
reopen the claims of service connection 
for the disabilities at issue on appeal.  
Such evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical personnel; 
"buddy" certificates or affidavits from 
fellow POW's; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the veteran 
may have been treated since service; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  Such 
evidence should be relevant to the 
question of service incurrence or 
aggravation of the claimed disabilities.  

In addition, the veteran should also be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for any right eye, cervical 
spine, left knee, foot, or stomach 
problems since his discharge from service, 
and for his service-connected psychiatric 
disorder since 1989.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  Based on the veteran's 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources as well as 
any VA clinical records, not already 
obtained, and associate them with the 
claims folder.  The records requested 
should include those from the Mercy 
Hospital emergency room pertaining to 
treatment of the veteran in October 1975 
and records from the William County 
Memorial Hospital. 

4.  If the veteran submits new and 
material evidence to reopen the claim of 
service connection for traumatic arthritis 
of the cervical spine or left knee he 
should be afforded a VA orthopedic 
examination.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should indicate that he or she reviewed 
the file.  All appropriate testing should 
be undertaken in connection with this 
examination.  The examiner should indicate 
whether the veteran has arthritis in the 
cervical spine or left knee, and provide 
an opinion as to whether it is traumatic 
or degenerative in nature.  The physician 
should provide a complete rationale for 
all opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The examiner should also comment on the 
medical opinions proffered in May 1988 and 
February 1989 and indicate whether she or 
he agrees or disagrees with those 
opinions.  The findings should be typed or 
otherwise recorded in a legible manner for 
review purposes.  

5.  If new and material evidence is 
submitted to reopen the claim of service 
connection for a stomach disorder, the 
veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and, if possible, etiology and 
date of onset of any identified stomach 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review, and the examiner 
should indicate that he or she reviewed 
the file.  All appropriate testing should 
be undertaken in connection with this 
examination.  If a stomach disorder is 
identified, the examiner should render an 
opinion as to whether it is at least as 
likely as not that it had its onset in 
service or was otherwise related to the 
veteran's internment as a POW.  The 
examiner should also note whether it is 
at least as likely as not that any 
identified gastrointestinal disorder is 
proximately due to or the result of or 
being aggravated by the service connected 
nervous disorder.  If so, the degree of 
aggravation should be quantified to the 
extent feasible.  The examiner should 
also note whether the veteran has 
irritable bowel syndrome and any 
manifestations referable thereto.  In 
formulating a response, the examiner 
should utilize the highlighted phrase 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

6.  If the veteran submits new and 
material evidence pertaining to service 
connection for residuals of frostbite, 
including competent evidence of the 
presence of residuals of frostbite of the 
feet postservice, he should be afforded a 
VA vascular examination to confirm the 
diagnosis and all manifestations.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate that he or she reviewed the 
file.  All appropriate testing should be 
undertaken in connection with this 
examination.  If the physician is unable 
to make any determination, he or she 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

7.  If the veteran submits new and 
material evidence to reopen his claim for 
service connection for a right eye 
disability, he should be afforded a VA 
ophthalmology examination to determine 
whether he has optic atrophy attributable 
to malnutrition during his POW service; 
and, if so, all manifestations and the 
severity thereof should be discussed.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review, and the examiner 
should indicate that he or she reviewed 
the file.  All appropriate testing should 
be performed in connection with this 
examination.  If the physician is unable 
to make any determination, he or she 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

8.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected psychiatric disorder under the 
criteria in DSM III and DSM IV.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate that he or she reviewed the 
file.  All appropriate testing should be 
performed in connection with this 
examination in order to evaluate fully 
the veteran's condition.  Any co-existing 
psychiatric disorder(s), unrelated to the 
service-connected anxiety disorder, 
should be identified and distinguished 
from the service-connected disability.  
If this is not feasible, the examiners 
should indicate the reasons therefor.  A 
GAF score and an analysis of its meaning 
should be provided for all time periods 
since April 1989, and a discussion should 
be included of how the service-connected 
psychiatric disorder alone impairs the 
veteran's social and industrial 
adaptability since April 1989.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria noted in both the old and new 
rating criteria must be addressed so that 
the Board may rate the veteran's 
disability in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to the 
veteran's disability.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided all medical findings 
necessary to rate the veteran's service-
connected psychiatric disorder and 
whether he or she has responded to all 
questions posed.  In addition, the RO 
should ensure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

10.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
psychiatric disabilities.  In so doing, 
it should be noted that the old 
regulations should be considered for the 
period prior to the effective date of the 
revised regulations.  From the effective 
date of the revised regulations, 
consideration should be given to both the 
old and revised regulations, and the RO 
should apply those regulations which are 
more favorable to the veteran.  The RO 
should also consider the provisions of 
the Veterans Claims Assistance Act of 
2000.  If any decision remains adverse to 
the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
any examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

